DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 09/24/2021, 03/15/2021 and 09/14/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 10-13 and 15, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (CN 103533222 A).

 	Pertaining to claim 1, Lu discloses An electronic device (terminal equipment, see the penultimate paragraph of the description), comprising a camera module (see 

 	Pertaining to claim 2, Lu discloses, wherein the driving device (terminal equipment, see the penultimate paragraph of the description) further comprises a transmission gear (513, see fig. 1), the transmission gear is meshed with the driving gear (511), a diameter of the transmission gear is greater than the diameter of the driving gear (see fig. 1); and the transmission gear (513) is meshed with the driven gear (511), and the diameter of the transmission gear is smaller than the diameter of the driven gear (see fig. 1).  

 	
Pertaining to claim 4, Lu discloses, wherein the first transmission gear (513, see fig. 3), the second transmission gear (512, see fig. 3) and the driven gear (511) each are located between the driving motor (501) and the driving board (2).  

 	Pertaining to claim 5, Lu discloses, wherein the axes of the first transmission gear (513), the second transmission gear (512) and the driven gear (511) are arranged in an arc shape (see figs. 1 & 3).

 	Pertaining to claim 6, Lu discloses, wherein the driving motor (501) is located in the concave position of the arc shape (see figs. 1 & 3), and one side of the driving motor (501) is surrounded by the first transmission gear (513), the second transmission gear (512) and the driven gear (511).

 	Pertaining to claim 7, Lu discloses, wherein the first transmission gear (513), the second transmission gear (512), and the driven gear (511) are located on the same side of the driving gear (511), the axes of the first transmission gear (513), the second transmission gear (512), and the driven gear (511) are parallel, and the axis of the driving gear is perpendicular to the axes of the first transmission gear, the second transmission gear, and the driven gear (511), and the intervals between the axes of the first transmission gear (513), the second transmission gear (512), and the driven gear (511) are sequentially increased.  

Pertaining to claim 10, Lu discloses, wherein the electronic device (terminal equipment, see the penultimate paragraph of the description) comprises a display screen (see paragraph [0054, lines 1-2), the driving device (terminal equipment, see the penultimate paragraph of the description) drives the driving board (2) to move in a direction perpendicular to the display screen (see paragraph [0054, lines 1-2), and the channel (501) is defined from the side opposite to the display surface of the display screen towards the display surface of the display screen (see paragraph [0054, lines 1-2).  

 	Pertaining to claim 11, Lu discloses, wherein the electronic device (terminal equipment, see the penultimate paragraph of the description) also comprises a moving device (see paragraph [0047]) connected with the camera module (see figs. 1 and 2), and the moving device (see paragraph [0047]) is configured to move the camera module outside the electronic device to an outer periphery of the electronic device (terminal equipment, see the penultimate paragraph of the description).  

 	Pertaining to claim 12, Lu discloses, wherein the electronic device (terminal equipment, see the penultimate paragraph of the description) comprises a display screen (see paragraph [0054]), and the driving device drives the driving board (2) to move in a direction parallel (see figs. 1-2) to the display screen (see paragraph [0054]).  

Pertaining to claim 13, Lu discloses, wherein the electronic device (terminal equipment, see the penultimate paragraph of the description) further comprises a moving device (see paragraph [0047]) connected with the camera module (see figs. 1-2), and the moving device (see paragraph [0047]) is configured to control the rotation of the camera module (see figs. 1-2) outside the electronic device (terminal equipment, see the penultimate paragraph of the description).  

 	Pertaining to claim 15, Lu discloses An electronic device (terminal equipment, see the penultimate paragraph of the description), comprising: a housing (1), defining a channel (101); a camera module (see figs. 1-2), at least partially accommodated in the channel (101); and a driving device (terminal equipment, see the penultimate paragraph of the description), engaged with the camera module (see figs. 1-2), the driving device (terminal equipment, see the penultimate paragraph of the description), comprising: a driving board (2), fixedly connected with the camera module (see figs. 1-2) and comprising a rack (514); a driving motor (501), comprising a driving gear (512); and a driven gear (512), meshed with both of the driving gear (512) and the rack (514), wherein the driven gear (512) and the driving board (2) are arranged side by side in a first direction, the driven gear (512), the driving board (2) and the driving motor (501) are arranged side by side in a second direction (see figs. 1-2 and 6), the first direction is perpendicular to the second direction (see fig. 6), and a diameter of the driven gear is greater than a diameter of the driving gear (512, see figs. 1-2 and 6); wherein the driving motor (501) is configured to drive the driving board (2) to move along a direction from the channel to the outside of the electronic device through the rotation of the 

 	Pertaining to claim 18, Lu discloses, wherein the camera module (see figs. 1-2) further comprises a fill light and a handset, the fill light and the handset are integrated on the base.  

 	Pertaining to claim 19, Lu discloses, An electronic device (terminal equipment, see the penultimate paragraph of the description), comprising: a housing (see fig. 6), defining a channel; a camera module (see figs. 1-2), at least partially accommodated in the channel (101); and a driving device (terminal equipment, see the penultimate paragraph of the description), engaged with the camera module, the driving device comprising: a driving board, fixedly connected with the camera module, and comprising a rack; a driving motor, comprising a driving gear; and a driven gear, meshed with both of the driving gear and the rack, wherein the driven gear is located between the driving board and the driving motor, the driving motor is perpendicular to the driving board, a diameter of the driven gear is greater than a diameter of the driving gear; wherein the driving motor is configured to drive the driving board to move along a direction from the channel to the outside of the electronic device (terminal equipment, see the penultimate paragraph of the description) through the rotation of the driving gear and the rotation of the driven gear, thereby the camera module at least partially being driven to the outside of the electronic device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 103533222 A) in view of Sun (CN 106272210 A).

 	Pertaining to claim 3, Lu discloses, wherein the driving device (terminal equipment, see the penultimate paragraph of the description) further comprises a first transmission gear (513) and a second transmission gear (512), the first transmission gear is meshed with the second transmission gear; the first transmission gear is 
  	But, Lu does not explicitly teach a diameter of the first transmission gear is smaller than a diameter of the second transmission gear.
 	However, Sun teaches; a diameter of the first transmission gear (53, see figs. 1 & 3) is smaller than a diameter of the second transmission gear (54, see fig. 3).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a diameter of the first transmission gear is smaller than a diameter of the second transmission gear in the device of Lu based on the teachings of Sun in order to ensures synchronous screwing and satisfies hand operating requirement, and has better anti-deformation effect and welding effect and compact structure. The device is light in weight and quick to use.

Lu discloses the claimed invention except for a diameter of the first transmission gear is smaller than a diameter of the second transmission gear. 
However, it would have been on obvious matter of design choice to a diameter of the first transmission gear is smaller than a diameter of the second transmission gear, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Pertaining to claim 16, Lu discloses, wherein the driving device (terminal equipment, see the penultimate paragraph of the description) further comprises at least one transmission gear, the at least one transmission gear comprises a first transmission gear and a second transmission gear (512), the first transmission gear (513) is meshed with the second transmission gear (512); a diameter of the first transmission gear is smaller than a diameter of the second transmission gear (512); the first transmission gear is meshed with the driving gear, and the diameter of the first transmission gear is greater than the diameter of the driving gear; the second transmission gear (512) is meshed with the driven gear, and the diameter of the second transmission gear is smaller than the diameter of the driven gear, the first driving transmission gear, the second transmission gear and the driven gear are arranged in a direction parallel to the driving board (see figs. 1-2).  
 But, Lu does not explicitly teach a diameter of the first transmission gear is smaller than a diameter of the second transmission gear.
 However, Sun teaches; a diameter of the first transmission gear (53, see figs. 1 & 3) is smaller than a diameter of the second transmission gear (54, see fig. 3).
 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a diameter of the first transmission gear is smaller than a diameter of the second transmission gear in the device of Lu based on the teachings of Sun in order to ensures synchronous screwing and satisfies hand operating requirement, and has better anti-deformation effect and welding effect and compact structure. The device is light in weight and quick to use.

Pertaining to claim 20, Lu discloses, wherein the driving device (terminal equipment, see the penultimate paragraph of the description) further comprises at least one transmission gear (513), the at least one transmission gear (513) comprises a first transmission gear (513) and a second transmission gear (512), the first transmission gear (513) is meshed with the second transmission gear (512); the first transmission gear (513) is meshed with the driving gear, and the diameter of the first transmission gear is greater than a diameter of the driving gear; the second transmission gear is meshed with the driven gear, and the diameter of the second transmission gear is smaller than a diameter of the driven gear, the first transmission gear, the second transmission gear and the driven gear each are located between the driving motor and the driving board, and the first transmission gear, the second transmission gear and the driven gear are arranged in a direction perpendicular to the driving board (2).  
 	But, Lu does not explicitly teach a diameter of the first transmission gear is smaller than a diameter of the second transmission gear.
 	However, Sun teaches; a diameter of the first transmission gear (53, see figs. 1 & 3) is smaller than a diameter of the second transmission gear (54, see fig. 3).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a diameter of the first transmission gear is smaller than a diameter of the second transmission gear in the device of Lu based on the teachings of Sun in order to ensures synchronous screwing and satisfies hand operating requirement, and has better anti-deformation effect and welding effect and compact structure. The device is light in weight and quick to use.



 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 103533222 A) in view of Tsai (2017/0229823 A1).

 	Pertaining to claim 9, Lu discloses, wherein the electronic device (terminal equipment, see the penultimate paragraph of the description) comprises a side wall, the side wall is around the channel (501), the, and the waterproof gasket is disposed on a side of the side wall corresponding to the channel (501), the waterproof gasket is between the camera module and the side wall when the camera module is in the channel (501).  
 	But, Lu does not explicitly teach electronic device comprises a waterproof gasket.
 	However, Tsai teach electronic device comprises a waterproof gasket (see paragraph [0037], lines 3-5).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide electronic device comprises a waterproof gasket in the device of Lu based on the teachings of Tsai in order to provide electrical receptacle connector, such as USB Type-C electrical receptacle connector, for use in transmitting USB signals, particularly USB 3.0 signals.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 103533222 A) in view of Park (US 2016/0147293 A1).

Pertaining to claim 14, Lu discloses, wherein the electronic device (terminal equipment, see the penultimate paragraph of the description) further comprises a display screen (see paragraph [0054]), a printed circuit board (2), 
  	But, Lu does not explicitly teach a battery and a housing, the housing comprises a middle frame and a rear cover, the middle frame and the rear cover form a storage space.
 	However, Park teaches a battery (see paragraph [0054]) and a housing (see paragraph [0048]), the housing comprises a middle frame (113) and a rear cover (111), the middle frame (105) and the rear cover (111) form a storage space (630).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a battery and a housing, the housing comprises a middle frame and a rear cover, the middle frame and the rear cover form a storage space in the device of Lu based on the teachings of Park in order to provide an electronic device that includes a plurality of input/output (I/O) devices that vary in function according to a peripheral situation of the electronic device, and a method for controlling the plurality of I/O devices.

 	Pertaining to claim 17, Lu discloses, wherein the camera module (see figs. 1-2) comprises one or more cameras (4).  
 	But, Lu does not explicitly teach a camera  comprises a lens and a base, the lens is mounted on the base, and the base is connected with the housing.

 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a battery and a housing, the housing comprises a middle frame and a rear cover, the middle frame and the rear cover form a storage space in the device of Lu based on the teachings of Park in order to provide an electronic device that includes a plurality of input/output (I/O) devices that vary in function according to a peripheral situation of the electronic device, and a method for controlling the plurality of I/O devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848